Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION–OXLEY ACT OF 2002 In connection with the Annual Report of Heritage Insurance Holdings, Inc. (the “Company”) on Form 10-K for the period ending December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we Bruce Lucas, Chief Executive Officer of the Company, and Steven Martindale, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ BRUCE LUCAS Bruce Lucas Chief Executive Officer (Principal Executive Officer) By: /s/ STEVEN MARTINDALE Steven Martindale Chief Financial Officer (Principal Financial Officer) Date:March15, 2017
